Order, Supreme Court, New York County (Irma Vidal Santaella, J.), entered on or about March 5, 1990, which, inter alia, granted plaintiffs’ cross-motion for an order striking defendants’ answer to the extent of directing defendants’ counsel to pay $500 in sanctions and directing defendants to appear for depositions, unanimously affirmed, with costs.
Defendants’ counsel, in ordering his clients not to respond during depositions to questioning in areas which counsel unilaterally deemed to be irrelevant, and in continually objecting to matters other than form, contrary to the stipulation of the parties, effectively thwarted plaintiffs’ efforts to depose defendants. Further, defendants have not advanced any legitimate basis for their failure to turn over documents requested during such depositions. Defendants have not established that the documents are unavailable or otherwise beyond their possession or control.
*347Defendants’ remaining arguments are equally devoid of merit. Concur—Murphy, P. J., Carro, Wallach and Rubin, JJ.